Exhibit (h)(7) FUND SERVICES AGREEMENT REVISED SCHEDULE A-2 EFFECTIVE AS OF MARCH 30, 2011 LIST OF 40-ACT FUND OF FUNDS AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. – ONE CHOICE PORTFOLIO:VERY AGGRESSIVE AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. – ONE CHOICE PORTFOLIO:AGGRESSIVE AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. – ONE CHOICE PORTFOLIO:MODERATE AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. – ONE CHOICE PORTFOLIO:CONSERVATIVE AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. – ONE CHOICE PORTFOLIO:VERY CONSERVATIVE AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. -LIVESTRONG2015 PORTFOLIO AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. -LIVESTRONG2020PORTFOLIO AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. -LIVESTRONG2025PORTFOLIO AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. -LIVESTRONG2030PORTFOLIO AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. -LIVESTRONG2035PORTFOLIO AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. -LIVESTRONG2040PORTFOLIO AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. -LIVESTRONG2045PORTFOLIO AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. -LIVESTRONG2050PORTFOLIO AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. -LIVESTRONG2055PORTFOLIO AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. -LIVESTRONGINCOMEPORTFOLIO APPROVED: AMERICAN CENTURY INVESTMENT MANAGEMENT, INC. BY: /s/ Otis H. Cowan NAME:Otis H. Cowan TITLE:Vice President DATE: 3/2/11 J.P. MORGAN INVESTOR SERVICES CO. BY: /s/ Jamie Rigden NAME: Jamie Rigden TITLE:Vice President DATE:3/7/11
